DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on November 20th, 2020, amended claims 1, 2, and 6 and new claims 13 and 14 are entered. Claim 10 has been cancelled.
Response to Arguments
Applicant's arguments, filed November 20th, 2020, with respect to the rejection under 35 U.S.C. 101 have been fully considered but are not persuasive. The rejection is maintained in view of the amendment. 
At p. 6-7 of the Reply, Applicant argues that the claims recite a specific improvement to the technology. Examiner respectfully disagrees. The claimed steps do not improve the functioning of the data acquisition or the storing in the database. “It is important to note, the judicial exception alone cannot provide the improvement.” MPEP 2106.05(a). The data acquisition and the database storage appear to perform the same with or without the abstract idea. Therefore, any improvement resides solely within the abstract idea. 
At p. 8-9 of the Reply, Applicant argues that the claim integrates the abstract idea into a practical application. Examiner respectfully disagrees. This judicial exception (abstract idea) in Claims 1-3, 5-9, 11-14 is not integrated into a practical application because the abstract idea amounts to simply implementing the abstract idea on a computer. For example, the recitations regarding the generic computing components for generating, storing, predicting, transmitting, and collating merely invoke a computer as a tool.  Furthermore, the data-gathering step (acquiring) and the data-output step (indicating) do not add a meaningful limitation to the method as they are insignificant extra-solution activity. The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition. Rather, the abstract idea is utilized to determine a relationship among data to predict future change. The claims do not apply the abstract idea to a particular machine. "Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a 
The newly proposed limitations are directed to either data gathering or output of the analyzed data. The equipment used for both the data gathering and the output appear to be generic and well known in the industry. 
At p. 8-9 of the Reply, Applicant argues that the amended claims are similar to Example 42. Examiner respectfully disagrees. The claimed post-solution activity (transmitting to terminal) lacks the specificity of Example 42. The amended claims are more similar to claim 2 in Example 42. That is, the amended claims explain how to apply the abstract idea after analysis (transmit to a terminal). The amended claims do not recite a combination of elements for transmitting such that the claim as a whole integrates the Mathematical Process / Mental Concept into a practical application. “As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978)” MPEP 2106.05(g).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-9, and 11-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites:
generating, based on the acquired body motion data, sleep state data related to a sleep state of the target person; 
storing the generated sleep state data into a sleep state database; 
predicting a future change in a physical condition of the target person based on (i) the generated sleep state data and (ii) physical condition prediction information generated for the target person stored in a physical condition prediction information database, the physical condition prediction information generated for the target person being unique to the target person, and 
transmitting the predicted future change in the physical condition of the target person to a terminal configured to notify a care giver of the target person on the future change in the physical condition of the target person
wherein the physical condition prediction information is generated for the target person by collating (i) physical condition data for the target person, the physical condition data indicating whether or not the target person is good or not, and the physical condition data being acquired over a predetermined period of time in the past and (ii) past sleep state data of the target person over the predetermined period of time in the past, the past sleep data being the sleep state data generated and stored in the sleep state database over the predetermined period of time in the past, 
wherein when the physical condition data for the target person indicates a deterioration of the physical condition of the target person during a period of time within the predetermined of time in the past, the physical condition prediction information generated for the target person indicates a correlation between (i) the physical condition data for the target person for the period of time within the predetermined of time in the past and (ii) the past sleep state data of the target person for the period of time within the predetermined of time in the past.
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  
“A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018).

The step of “predicting a future change” in independent Claim 1 is a mathematical relationship to determine a future change in the physical condition of the target person from the user’s sleep-state history and an information database. Referring to paragraphs [0011] and [0012] of the specification, the prediction can be computed from biometric data, most notably sleep state data. Referring to paragraphs [0067]-[0069] of the specification, an equation is utilized to compute a mathematical relationship in order to calculate sleep awake determination. Referring to paragraphs [0074]-[0075] of the specification, the Cole equation is utilized for sleep determination, using activity amount and time of determination. The step that “indicates a deterioration of the physical condition of the target person” in independent Claim 1 is based on the mathematical relationships that quantify sleep state data, such as the frequency of nocturnal awakening.
The claimed steps of generating, storing, predicting, transmitting, collating, and indicating can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
“[T]he ‘mental processes’ abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” MPEP 2106.04(a)(2) III. The pending claims merely recite steps for prediction that include observations, evaluations, and judgments.
Examples of ineligible claims that recite mental processes include:
a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the University of Utah Research Foundation v. Ambry Genetics Corp.
a claim to collecting and comparing known information, which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in Claims 1-3, 5-9, and 11-14 is not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for acquiring, generating, storing, predicting, transmitting, collating, and indicating merely invoke a computer as a tool.
The data-gathering step (acquiring) and the data-output step (indicating) do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for acquiring, generating, storing, predicting, transmitting, collating, and indicating.
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to predict future change. 
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.”  MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III.  The pending claims utilize a computer for acquiring, generating, storing, predicting, transmitting, collating, and indicating. The claims do not apply the obtained prediction to a particular machine. Rather, the data is merely output in a post-solution step.
The additional elements are identified as follows: information database, processor, medium, memory, terminal, and motion sensor.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant’s specification (e.g. paragraphs [0037]-[0040] and [0139]-[0141]) which discloses that the processor(s) comprise generic computer components that are configured to perform the generic computer functions (e.g. acquiring, generating, storing, predicting, transmitting, collating, and indicating) that are well-understood, routine, and conventional activities previously known to the pertinent industry.
Applicant’s specification (e.g. paragraph [0004]) discloses the physical condition prediction information database, which is used as reference to perform the generic computer functions for the claimed method.
Applicant’s Background in the specification; 
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Berkheimer memorandum.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the units associated with the steps do not add meaningful limitation to the abstract idea. A computer, processor, memory, or equivalent hardware is merely used as a tool for executing the abstract idea(s). The process claimed does not reflect an improvement in the functioning of the computer. 
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Fridays 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791